February 9th, 1818, Judge Roane pronounced the following opinion of tins Court.
The Court
is of opinion that, as the testator is proved to have valued his land, and perhaps offered it for sale, not very long before his death, for aboutthe sum of 3000k which, if reduced by the scale as of October 1779, (the probable time of his death,) was only equal to a little upwards of 100k in specie; and as the land is admitted on all hands to have been extremely valuable; lie could not, in making such offer and valuation, have meant the paper *110money of the day: nor is it presumable that be meant it in his Will, which was nearly a cotemporaneous act.—. This construction is fortified by the omission to use the ^erra “ cnrrent money,” in giving the legacies in questionj and by his having kept his accounts in specie, and received notes in the same currency, as appears from a list -reported by the Commissioner.
On these grounds, added to the extremely reduced sum, which the legacies, if scaled, would yield to his daughters* who it is not shewn had ever displeased him, and which were also postponed to very distant days* we are induced to think ho could not have meant the
paper currency at the time of the devise in question__ Had he meant that currency, he might easily have caused it to be paid at once, by selling a small portion of his: personal property.
The Deqi-ee is therefore to he affirmed.